                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI


CAMILLE BARKSDALE,                               )
                                                 )
       Plaintiffs,                               )
                                                 )
vs.                                              )   Case No.: 5:18-cv-06169-GAF
                                                 )
REALPAGE, INC. d/b/a LEASING                     )
DESK SCREENING,                                  )
                                                 )
       Defendant.                                )

                              STIPULATION FOR DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendant hereby stipulate to the

dismissal of all claims against Defendant with prejudice. Each party must bear its own costs and

attorneys’ fees.


Respectfully submitted,


 BROWN & WATKINS, LLC                            TROUTMAN SANDERS

 By: /s/ Jayson A. Watkins                       By: /s/ Ronald I. Raether, Jr.
 C. Jason Brown, MO 49952                        Ronald I. Raether, Jr., Pro Hac Vice
 Jayson A. Watkins MO 61434                      5 Park Plaza, Suite 1400
 301 S. US 169 Hwy                               Irvine, CA 92614
 Gower MO 64454                                  Tel: 949-622-2700
 Tel: 816-505-4529                               ron.raether@troutman.com
 Fax: 816-424-1337
 brown@brownandwatkins.com
 watkins@brownandwatkins.com                     ATTORNEYS FOR DEFENDANT

 ATTORNEYS FOR PLAINTIFF




                                                1

          Case 5:18-cv-06169-GAF Document 15 Filed 02/21/19 Page 1 of 1
